                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                 MONROE DIVISION

BRYANT K. NEAL                                            CIVIL ACTION NO. 19-0864

                                                          SECTION P
VS.
                                                          JUDGE TERRY A. DOUGHTY

FRANKLIN PARISH DETENTION                                 MAG. JUDGE KAREN L. HAYES
CENTER, ET AL.

                                           JUDGMENT

        The Report and Recommendation of the Magistrate Judge having been considered, no

objections thereto having been filed, and finding that same is supported by the law and the record

in this matter,

        IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff Bryant K. Neal’s

claims are DISMISSED WITH PREJUDICE as frivolous and for failing to state claims on

which relief may be granted.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiff’s request

for “restraint from retaliation,” request to explain his proceeding to potential counsel, and request

for assistance in obtaining records, [doc. # 8, pp. 4-6], are DISMISSED AS MOOT.

        MONROE, LOUISIANA, this 30th day of September, 2019.




                                                   ______________________________________
                                                   TERRY A. DOUGHTY
                                                   UNITED STATES DISTRICT JUDGE
